Holt, J.,
dissenting:
Mr. George S. Kemp submitted to Mr. John M. Miller an offer to purchase the Miller home in Ginter Park, Richmond, “provided the title is free from valid objections.” This offer Mr. Miller accepted. Title tendered was not acceptable, hence this suit.
The court, in its opinion, has stated the facts rather fully, but a restatement of some of those deemed most pertinent is in order, for on the facts most cases are won and lost, though able counsel can sometimes make that which is simple as elusive as the fourth dimension.
Thomas Gresham and J. R. Paschall at one time lived in North Carolina, and were associated there in many joint enterprises. Afterwards, for satisfactory reasons, they moved to Richmond and built for themselves homes in that city.
Naturally the question of location had to be settled. *205Ginter Park appealed to them, and so by contract of date September 23, 1907, entered into by the Lewis Ginter Land and Improvement Company, party of the first part, and Thomas Gresham and J. E. Paschall, parties of the second part, these gentlemen undertook to purchase, and did purchase, from this land company, lots 2, 3, 4, 5 and 6, in block G, and lot 13, in block F, as appeared upon a recorded plat of that company’s land. The contract price was $10,451.60, of which $1,045.16 was paid in cash and the residue was to be paid in five equal annual instalments.
Afterwards lot 1 in block G was substituted for lot 6. This substitution was authorized by this memorandum: “It is understood and agreed that the within contract is hereby modified and altered by substituting lot No. one (1), in block G, in Ginter Park, in the place and stead of lot No. six (6) in said block G, the said lot No. one (1) having been conveyed by Charles G. Taylor to Thomas Gresham, by said Thomas Gresham and wife, by their deed of even date herewith, to 'Lewis Ginter Land and Improvement Company, and, in consideration thereof and at the request of said Thomas Gresham, the said lot No. six (6), in block G, having been conveyed to said Charles G. Taylor by said Lewis Ginter Land and Improvement Company by its deed of even date herewith.’
“Witness the following signatures and seals this 8th day of November 1907.
“Lewis Ginter Land and Improvement Co.,
“By Thomas F. Jeferess, President.
“Thomas Gresham (Seal)
“J. R. Paschall (Seal).”
Up to this point it is perfectly clear upon the face of the record that Gresham and Paschall were joint purchasers, and this is emphasized by the fact that the consent of both of them was deemed necessary when lot 6 was exchanged for lot 1.
*206But it is said that things are not always what they seem, and that “the evidence in this case and all the acts of the said Gresham and Paschall conclusively show that in the inception of the transaction the said Gresham and Paschall had an oral agreement or understanding in effect that each should purchase and hold in severalty the respective lots upon which each was to construct a residence as a home for himself and family; the said Gresham to have the lots on the east side of Seminary avenue, and the said Paschall to have the lots on the western side of Seminary avenue.
“Each paid for his land, each party contracted for the construction of his dwelling, each party paid for the construction of his dwelling, and the Lewis Ginter Land and Improvement Company conveyed to Thomas Gresham his property, and conveyed to J. R. Paschall his property in accordance with the said oral agreement or understanding between said Gresham and Paschall. They took separate deeds, and gave separate deeds of trust, securing the money each borrowed for the purpose of paying their construction costs.
“No transaction could be plainer or more natural, and the acts of the parties is conclusive of the facts stated.
“Neither ever had any beneficial interest in the lots built upon by the other.” Miller’s petition for writ of error.
Again he said: “In the instant case (Miller v. Kemp), Paschall waived any rights or claims under a contract with the Lewis Ginter Land and Improvement Company, and consented to the conveyance of the lots 1, 2 and 3 in block G, to Gresham. And likewise, Gresham waived any rights or claims under the contract, and consented to the conveyance to Paschall of lot 13 in block F. It is conceded that Paschall had substantial rights in said contract, as did Gresham. But it is insisted that, as to lots 1, 2 and 3, block G, Paschall had no beneficial interest, and as to lot 13 in block F, Gresham had no beneficial interest. If either had *207had an equitable title in the land conveyed to the other, it is unreasonable to suppose that he would have waived it. The two deeds read together conclusively show that neither claimed any right in the home site of the other. The language does not assert an interest, but expressly waives any right to the other’s home site.” (Italics supplied.)
It is insisted that Paschall had no interest in the Gresham lots. On this rock the plaintiff builds his case. .
It may be said in passing that counsel for plaintiff, lacking neither in ability nor in numbers, have only by remotest implication touched upon the doctrine enunciated in Phelps v. Seely, 22 Gratt. (63 Va.) 573, so heavily leant upon by the court in its opinion.
“Where a party gives a reason for his conduct and decision touching anything involved in the controversy, he cannot, after litigation has begun, change his ground and put his conduct upon another and different consideration. He is estopped from doing it by a settled principle of law.” Railway Co. v. McCarthy, 96 U. S. 258, 267, 24 L. Ed. 693; Goodman v. Purnell (C. C. A.), 187 Fed. 90; Oakland, etc., Co. v. Wolf Co. (C. C. A.), 118 Fed. 239; Heckscher v. Blanton, 111 Va. 648, 653, 69 S. E. 1045, 37 L. R. A. (N. S.) 923; Arwood v. Hill’s Adm’r, 135 Va. 235, 243; 117 S. E. 603; Robinson v. Shepherd, 137 Va. 687, 120 S. E. 265; Nagle v. Syer, 150 Va. 508, 143 S. E. 690.
Subsequent conduct of Paschall and Gresham demonstrates beyond peradventure that Miller’s claim, so vigorously “insisted upon,” is not sustained by the facts.
By deed of date May 17, 1909, recorded on June 3rd, following, Jennie L. Reed took title to lots 4 and 5 in block G. In it the Land Company appears as party of the first part and Gresham and wife and Paschall and wife as parties of the second part. Had Gresham bought some of these lots and Paschall others, then it would not have been necessary for them both to unite in this deed unless it *208chanced that one owned lot 4 and the other lot 5, but that remote possibility disappears when we find that the sum realized from this sale was applied on the joint indebtedness of these purchasers. In other words, the proceeds of this sale was theirs jointly, and it was applied on their joint debt and went neither to Paschall nor to Gresham.
Plaintiff, who now so confidently asserts that there was never any joint purchase, did not at first know where to rest his case. He contended that it was a partnership transaction. That position was later deemed untenable and abandoned, and did not proceed far enough to involve any principles of estoppel, but it is the antithesis of an undertaking individual in its inception. Now, not only is the idea of a partnership repudiated, but it is said that these purchasers never had any common interest in the lots. Of course, it is possible that Mr. Gresham was not consulted in advance, but it is not probable, and this suggestion of a partnership must have had its origin in some conference with him. The claim afterwards stressed, namely, that these were individual transactions and not joint, was then many miles away.
Mr. Gresham’s testimony itself, while frank, is certainly indefinite. If plaintiff is to prevail it must be extremely definite. On direct examination he said:
“Q. My question was, how was the initial payment made, individually or with partnership funds?
“A. I paid for mine and he paid for his.
“Q. Do you mean you put up your money, or was it done with the partnership funds?
“A. I can’t say whether it was my own money or partnership funds. If it was put up from partnership funds, my amount was charged to me and his amount to him. It was not a partnership purchase. I purchased land for my home and he did for his. Whether we did it jointly or whether they required us to do it jointly, I don’t remember at this *209time, but the result of the purchase was that we bought more land than we needed because we had an intimation that we could trade off what we didn’t want and get what we did want. We made some little changes with Mr. Pollard and we got opposite each other, what we did want, I buying on one side of the road and he on the other side.”
And again:
“Q. Do I understand then that originally you all bought this land together and then determined to have certain lots conveyed to you and certain conveyed to Mr. Paschall?
“A. Yes, sir. We bought them under a tentative arrangement by which, by buying these lots, we could shift around with the other people we traded with, Mr. Pollard and I think Mr. Taylor, and finally get each a corner lot as we wanted them.”
Certainly there is nothing in this which can do away with record evidence of a joint transaction.
That these purchasers did from the beginning intend at some time to partition these lots, or such of them as remained unsold on final adjustment, is doubtless true, but it is equally true that there was no understanding as to the exact methods of partition to be followed, and it is certainly true that there was no agreement to the effect that one lot belonged to Gresham and another to Paschall.
If, pending final settlement, an offer of purchase had been made so advantageous as to induce acceptance, dealings theretofore had make it plain that any sum so realized would have been divided between these purchasers, and that Paschall would not have taken what was realized from one lot and Gresham what came from another.
The character of their purchase was recognized by them up to the very end of their dealings with the Land Company. As we have seen, final payment was a joint payment and of course the Land Company delivered no deed until it was made, although in anticipation of final payment the deed *210had been already written. That this was a joint purchase, it is with deference submitted, is too plain for argument. When the land was paid for Paschall and Gresham were its joint equitable owners. They had done all that they were to do and as to them the contract was executed, but whether we term it executed or executory, it was paid for and paid for in the character in which it was purchased. Final payment vested in Paschall and Gresham a complete equitable title, and such an estate, so far as the rights of creditors and the liens of judgments are concerned, is as complete as it would have been had a deed been made to those gentlemen.
Plaintiff’s major contention in the court below was that there was some implied or constructive trust. Of course, if Gresham’s money- went to pay for lots to which Paschall had taken title, Paschall would have held in trust for Gresham, but, as we have seen, Miller makes no such claim in his petition for a writ of error, but asserts that Paschall’s money paid for Paschall’s lot and Gresham’s money paid for Gresham’s lot, and so the trust sought to be established vanishes away. If it were still a possibility, proof would have to be cogent and is not.
“It is settled by a complete unanimity of decision that such evidence must be clear, strong, unequivocal, unmistakable, and must establish the fact of the payment by the alleged beneficiaries beyond a doubt. Where the payment of a part only is claimed, the evidence must show, in the same clear manner, the exact portion of the whole price which was paid.” 3 Pomeroy’s Equity (3d ed.), section 1040; Lee v. Elliott, 113 Va. 618, 75 S. E. 146; Hancock v. Talley (Sp. Ct. of App.), 7 Va. Law Reg. 24.
By deed of date May 26, 1909, but not acknowledged and recorded until June 3, 1909, the date of final payment, this Land Company, party of the first part, conveyed with general warranty of title to Thomas Gresham, party of the second part, lots 1, 2 and 3 in block G. In it J. R. Paschall *211and wife appear as parties of the third part. They sign and seal it but do not acknowledge it, and therefore, so far as they are concerned, it has never been recorded and cannot be recorded. The purpose of their presence is declared in the deed itself to be, “the said parties of the third part sign and seal this deed for the express purpose of waiving any and all rights and claims that they have or may have under a certain written contract with said party of the first part affecting the said three lots hereby conveyed and of consenting to the conveyance of said three lots to said Thomas Gresham.”
This is the first intimation of record of any purpose on the part of the purchasers to partition among themselves those lots bought under the contract of September 23, 1907.
It seems plain that there was no intention to divide this property until it had been paid for as purchased. Otherwise final payment would not have been made by Gresham and Paschall jointly, but each of them would have paid what was then due upon his lots. Up to this point the character of the undertaking was unmistakable apd these joipt purchasers had a right to demand a joint deed. It was due to them and separate deeds could not have been made by the Land Company without the consent of the grantees. In other words, Paschall and Gresham bought and paid for this land in one capacity, and then, by mutual agreement,' took deeds in another. It is true that they were delivered on the same day on which final payment was made, but the sequence of events preceding delivery - are too compelling to be ignored.
Ordinarily, judgment creditors take only what the debtor has. “Authorities without number might be cited to show that where statutory enactments do not interfere the creditor can never get by his judgment more than his debtor really owns, and to this he will be confined, as he should be, by courts of equity.” Borst v. Nalle, 28 Gratt. *212(69 Va.) 423. The exception is as well established as the rule itself.
The deed to Gresham, in which Paschall united, was so far as Paschall is concerned either a deed or not a deed. If it is not a deed, it runs counter to Code, section 5141. If it is a deed, it cannot be recorded and is void as to lien creditors. Said Code section is applicable alike to equitable and legal estates, and must have in it the essentials of deeds in other cases. Snyder v. Grandstaff, 96 Va. 473, 483, 31 S. E. 647, 70 Am. St. Rep. 863. In the instant case we are not interested in the rights of Paschall and Gresham inter sese.
Judgments are liens on all real estate owned by the debtor. Acts of Assembly 1901-2, page 427; Michie’s Code, section 6470.
Unrecorded deeds are void as to creditors. Code 1887, section 2465. By the Code of 1919, section 5194, they are void as to creditors, whether general or special, and by the amendment of 1922, Acts 1922, page 474, they are void as to lien creditors. These statutory provisions are plain and require no elaboration.
It is true that parties to a written contract creating an equitable interest in land may rescind, waive or abandon it while it is still executory. Colvin v. Butler, 150 Va. 672, 143 S. E. 333; Jordan v. Katz, 89 Va. 628, 16 S. E. 866; Phelps v. Seely, 22 Gratt. (63 Va.) 573. But when land has been fully paid for a complete equitable interest vests and cannot be divested by disclaimer any more than the holder of a legal title could divest himself by the destruction of his deed. Title to land from parties living passes by deed.
If it were conceded that this contract of purchase was executory when partition was made, and that this land had not then been fully paid for, it should not affect the result. Land which has been paid for in part may be partitioned just as if it had been paid for in full, and of course land *213held under an equitable title may be partitioned just as is the case where legal title has vested.
In the instant case there was no waiver by either Paschall or Gresham, properly speaking, and to designate what was done as a waiver does not make it so. Their acts merely carried to consummation an inchoate purpose long entertained. In a manner of speaking, all deeds of partition have in them some of the elements of waiver. Each co-tenant renounces all interest in lands assigned to his associate in consideration of a corresponding renunciation on his part. Since joint tenants hold per my et per tout, their deeds of partition are not truly deeds of conveyance at all but deeds of release. 2 Minor’s Inst. (3d ed.), page 496; Wythe (note), page 398. That is to say each joint tenant waives, relinquishes and renounces to his joint owner that portion of their property set apart to him. This was exactly what these joint tenants undertook to do in the instant case and was sufficient, had it been placed of record as was required by statute. If it had been acknowledged, it would stand recorded, but it was not and for that reason is void as to these judgment creditors.
Was Miller a purchaser for value without notice? It may be conceded that he had no actual notice, but the deed from his grantor had written in it a plain proclamation of Paschall’s antecedent interest. The statement quoted indicated in unambiguous language that he had theretofore some claim of some character in it. With this danger signal up, inquiries should have been instituted. The nature of this claim and this defect in title could and should have been readily discovered. All of this was ignored by Miller, and this he did at his peril. Jameson v. Rixey, 94 Va. 342, 26 S. E. 861, 64 Am. St. Rep. 726; Fulkerson v. Taylor, 102 Va. 314, 46 S. E. 309; Flanary v. Kane, 102 Va. 547, 46 S. E. 312, 681; Jackson v. Greenhow, 155 Va. 758, 156 S. E. 377.
By way of recapitulation, it appears that Gresham and *214Paschall were joint purchasers of this land and paid for it as such, and whether payment had been completed or not they could not partition it except by deed. They undertook to make partition by an instrument in writing which could not be recorded, and which is void as to those judgment creditors whose claims are asserted in this suit. Miller is charged with notice of defects in his title, and therefore is not a purchaser without notice.
On principle and authority I think the judgment below should be affirmed.
Campbell, J., concurs in the dissenting opinion of Holt, J.